WESTERFIELD, J.
This is a suit by an architect for a balance due, $368.32, for services rendered in connection with the drafting of plans for the remodeling of a two-story dwelling on St. Charles Avenue and for supervision thereof.
There was judgment below as prayed for and defendant has appealed.
*784The record abounds with testimony concerning the alleged derelictions of plaintiff involving considerable minutia, which we confess our inability to thoroughly understand.
However, we are impressed with the statement of Mr. de Armas, an experienced arehitect, testifying on behalf of defendant, who, when asked whether on the whole the building was a fair job, replied: “Taking everything into consideration I would consider it a fair job.”
We are in no position to determine from this record that Mr. de Armas was mistaken and the trial court manifestly wrong in its conclusion, consequently the judgment appealed from is affirmed.